         Case 1:21-cv-00163-N/A Document 2         Filed 04/15/21   Page 1 of 7




              UNITED STATES COURT OF INTERNATIONAL TRADE

CARPENTER & PATERSON, INC.            )
                                      )
          Plaintiff,                  )
v.                                    )                Court No. 21- 00163
                                      )
UNITED STATES OF AMERICA;             )
OFFICE OF THE UNITED STATES           )
TRADE REPRESENTATIVE;                 )
U.S. CUSTOMS & BORDER                 )
PROTECTION,                           )
                                       )
----==   Defendants.
           = = = - - - - - - - - - - .)

                                  COMPLAINT

      Plaintiff, Carpenter & Paterson, Inc. (hereinafter Carpenter) by and through its
Attorneys, Sullivan & Lynch, P.C., complains against the above-named Defendants
and alleges a cause of action as follows:
   1. Plaintiff Carpenter challenges the imposition by the Defendant United States
      by and through the actions of the United States Trade Representative
       (hereinafter USTR) and U.S. Customs and Border Protection (hereinafter
      CBP) of ad valorem duties on merchandise originating in China; doing so
      allegedly as authorized under Section 301 of the Trade Act of 1974, 19 U.S. C.
       § 2411. Plaintiff alleges that the imposition and collection of said duties on
       products identified as List 3, as set out in 83 Federal Register 47974, and List
       4A, as set out in 84 Federal Register 43304, by the Defendant are not
       authorized under the Act; were promulgated and administered in violation of
       the Administrative Procedure Act; are unsupported by the facts developed by
       the United States; and are otherwise contrary to law.
     Case 1:21-cv-00163-N/A Document 2           Filed 04/15/21    Page 2 of 7




                                  PLAINTIFF

2. Plaintiff Carpenter is a corporation duly organized and existing under the laws
   of the State of Delaware and maintains its primary place of business at 434
   Latigue Road, Waggaman, LA 70094. Plaintiff is the importer of record of the
   merchandise upon which the retaliatory duties that are the subject of this action
   were assessed and paid.
                               JURISDICTION

3. This Court has exclusive jurisdiction over this civil action pursuant to 28 U.S.C.
   § 1581(i)(1), (2) and (4) because this civil action is commenced to contest the
   collection of duties by the United States at the direction of and pursuant to
   decisions by the United States Trade Representative (USTR) under Section 301
   of the Trade Act of 1974, as amended (19 U.S.C. § 2111-2462).
4. 28 U.S.C. § 1581(i) states (emphasis added):
   In addition to the jurisdiction conferred upon the Court of International Trade
   by subsections (a) - (h) of this section and subject to the exception set forth in
   subsection (i) of this section, the Court of International Trade shall have
   exclusive jurisdiction of any civil action commenced against the United States,
   its agencies, or its officers, that arises out of any law of the United States
   providing for-
           (1) revenue from imports or tonnage;
           (2) tariffs, duties, fees, or other taxes on the importation of
              merchandise for reasons other than the raising of revenue;
           (3) embargoes or other quantitative restrictions on the importation of
              merchandise for reasons other than the protection of the public
              health or safety; or




                                          2
     Case 1:21-cv-00163-N/A Document 2           Filed 04/15/21    Page 3 of 7




           (4) administration and enforcement with respect to the matters
              referred to in paragraphs (1) - (3) of this subsection and
              subsections (a) - (h) of this section
5. This civil action is brought to compel the Defendant, United States, to refund
   duty monies originally collected beginning on September 24, 2018 pursuant to
   the authority of 19 U.S.C. § 2411.
6. This civil action is commenced under 28 U.S.C. § 1581(i)(1)(B) within two years
   after the cause of action first accrues. 28 U.S.C. § 2636(i).
7. The subject matter of this civil action does not involve a decision by the
   Commissioner of United States Customs and Border Protection which may be
   protested as provided for under 19 U.S.C. § 1515.
8. All liquidated duties, charges, or exactions have been paid prior to the filing of
   the Summons in this case.
                 DESCRIPTION OF THE MERCHANDISE

9. The imported merchandise upon which the Section 301 duties were assessed
   and paid and for which refunds are sought include:
          Clamps, hangers, sim support tubes, U-bolts and nuts, nuts, washers,
          and related goods as classified in the Harmonized Tariff Schedule of the
          United States imported and entered through various Ports of Entry all
          having been entered and liquidated under the Special Tariff
          Classification calling for assessment of Section 301 Duties under Lists 3
          and 4A.




                                         3
      Case 1:21-cv-00163-N/A Document 2          Filed 04/15/21   Page 4 of 7




                     COUNT1-DECLARATORYJUDGMENT

10. The allegations of paragraphs 1 through 9 are restated and incorporated herein
   by reference.
11. The Court may "declare the rights and other legal relations of any interested
   party seeking such declaration, whether or not further relief is or could be
   sought." 28 U.S.C. § 2201 (a).
12. USTR failed to base the imposition of Section 301 duties on Chinese products
   covered by List 3 on the acts or policies found to "burden or restrict" U.S.
   commerce as required by 19 U.S.C. § 2411 (b)(1).
13. USTR failed to take action to impose duties on Lists 3 and 4A products from
   China within the 12-month period required by 19 U.S.C. § 2414(a)(1)(B) and
   2(B).
14. USTR may "modify or terminate" a Section 301 action when the burden on
   U.S. commerce from the investigated unfair policies or practices increases or
   decreases. USTR may not increase the duties assessed in furtherance of Section
   301 for reasons other than the acts, policies, or practices that were found to
   burden U.S. commerce.
15. Section 301 actions may be modified or terminated when no longer
   appropriate. 19 U.S.C. § 2417(a)(1)(C). This authorization does not permit the
   USTR to increase an existing remedy action. Rather, it is the authorization to
   decrease, remove, or pause the action.
16. Plaintiff, therefore, is entitled to a declaratory judgment that the duties assessed
   on products of China covered by Lists 3 and 4A is contrary to law and void ab
   initio.




                                          4
     Case 1:21-cv-00163-N/A Document 2          Filed 04/15/21    Page 5 of 7




                 COUNT 2 -ADMINISTRATIVE PROCEDURE ACT

17. The allegations of paragraphs 1 through 16 are restated and incorporated
   herein by reference.
18. The Administrative Procedure Act permits the Court to set aside an agency
   action that is:
          (A)arbitrary, capricious, an abuse of discretion, or otherwise not in
              accordance with law;
          (B) contrary to constitutional right, power, privilege, or immunity;
          (C)in excess of statutory jurisdiction, authority, or limitations, or short of
              statutory right;
          (D)without observance of procedure required by law; or
          (E)unsupported by substantial evidence. 5 U.S.C § 706(2).
19. The promulgation and implementation of the Section 301 duties on products
   enumerated on Lists 3 and 4A was not accordance with the provisions of the
   Administrative Procedures Act.
20. USTR's imposition of Lists 3 and 4A duties more than 12 months after the
   initiation of the investigation is excess of statutory authority and is without the
   observance of procedure required by law.
21. USTR's imposition of Lists 3 and 4A duties for reasons other than China's
   policies relating to technology transfer, intellectual property, and innovation is
   in excess of statutory authority and is arbitrary, capricious, and an abuse of
   discretion.
22. USTR's arbitrarily decided what products would be excluded from Section 301
   Duties; provided scant information to applicants who were denied product
   exclusions; and provided no method for applicants to appeal or seek
   reconsideration.




                                         5
         Case 1:21-cv-00163-N/A Document 2            Filed 04/15/21   Page 6 of 7




                   REQUEST FOR JUDGMENT AND RELIEF

Plaintiff respectfully requests that this Honorable Court enter judgment:
             1) declaring the Defendants' actions promulgating Section 301 tariffs
                enumerated on Lists 3 and 4A, pursuant to the Trade Act of 1974,
                unlawful and contrary to said Trade Act;
             2) declaring the Defendants' implementation of the Section 301 tariffs
                enumerated on Lists 3 and 4A, pursuant to the Trade Act of 1974,
                unlawful and contrary to said Trade Act;
             3) declaring that Defendants arbitrarily and unlawfully promulgated List
                3 and List 4A in violation of the APA;
             4) vacate the List 3 and List 4A rulemakings;
             5) enter judgment and order the Defendants to refund, with interest,
                any duties paid by Plaintiff pursuant to Section 301 Trade Act of
                 1974, Lists 3 and 4A;
             6) permanently enjoin Defendants from applying List 3 and List 4A
                 against Plaintiff and collecting any duties from Plaintiff pursuant to
                 List 3 and List 4A;
             7) award Plaintiffs costs and reasonable attorney fees; and
             8) grant Plaintiff such other and further relief as the Court deems
                 appropriate.
                                                Respectfully submitted,


       Dated: April/( 2021                      IslHerbert]. Lynch
                                                Herbert J. Lynch
                                                Lead Attorney

                                                Counsel for Plaintiff Carpenter &
                                                Paterson, Inc.



                                            6
Case 1:21-cv-00163-N/A Document 2   Filed 04/15/21   Page 7 of 7




                                 SULLIVAN & LYNCH, P.C.
                                 800 Turnpike Street, Suite 300
                                 North Andover, MA 01845
                                 (617) 591-8787 (telephone)
                                 Email: lynch@s-l.com




                             7
